 1 Adras & Altig Attorneys at Law
   STEVEN M. ALTIG, ESQ.
 2 Nevada State Bar No. 6879
 3 MARCUS KENT KOZAL, ESQ.
   Nevada State Bar No. 5039
 4 601 South Seventh Street
   Las Vegas, Nevada 89101
 5 Phone: 702-385-7227
   Facsimile: 702-974-3677
 6
   Attorney for Elmer Rodriguez
 7
                           UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,       )
11                                   )
                          Plaintiff, )                 Case No.: 2:18- cr-00279 - APG - GWF
12                                   )
     vs.                             )                 STIPULATION TO CONTINUE
13
                                     )                 MOTION DATES
14   CALVIN LORENZO BELLOSO,         )
     ELMER EDUARDO RODRIGUEZ,        )
15                                   )
                          Defendant.)                  (Sixth Request)
16                                    )
17
           IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
18
     TRUTANICH, United States Attorney, and LINDA MOTT, Assistant United States
19
     Attorney, counsel for the United States of America, PAUL RIDDLE, ESQ., counsel for
20
21 CALVIN LORENZO BELLOSO, and STEVEN M. ALTIG, ESQ., and MARCUS KENT
22 KOZAL, ESQ., co-counsel for ELMER EDUARDO RODRIGUEZ; that they shall have to
23 and including February 26, 2020, by the hour of 4:00 p.m., within which to file any and all
24
     pretrial motions and notice of defense. Said pretrial motions and notice of defense are
25
     currently scheduled to be filed on February 12, 2019.
26
           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that
27
28 they shall have to and including March 19, 2020, by the hour of 4:00 p.m., within which
 1 to file any and all responsive pleadings. Said pleadings are currently scheduled to be filed
 2 on March 5, 2020.
 3
            IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that
 4
   they shall have to and including March 26, 2020, by the hour of 4:00 p.m., within which
 5
 6 to file any and all replies to dispositive motions. Said pleadings are currently scheduled
 7 to be filed on March 12, 2020.
 8          This Stipulation is entered into for the following reasons:
 9          1.         That Defendants’ Counsel need additional time to adequately prepare
10
     for trial and discuss potential offers with the Defendants.
11
            2.         The parties agree to the continuance.
12
            3.         The Defendants are not incarcerated and do not object to the
13
14 continuance.
15          4.         The additional time requested herein is not sought for purposes of delay,

16 but merely to allow Counsel for the defendants sufficient time within which to review the
17
     file, and to complete investigation in order to effectively and thoroughly prepare and
18
     submit for filing appropriate pretrial motions.
19
            5.         Denial of this request for continuance would deny Counsel for
20
21 Defendants sufficient time within which to be able to effectively and thoroughly research,
22 prepare and submit for filing appropriate pretrial motions and notices of defense, taking
23 into account the exercise of due diligence.
24          6.         Additionally, denial of this request for continuance could result in a
25
     miscarriage of justice.
26
     ///
27
     ///
28
 1         7.         This is the sixth request to continue pretrial motion dates filed herein.
 2         DATED this      11th      day of     February        , 2020.
 3
 4
 5   By    /s/Steven M. Altig                        By    /s/Paul Riddle
          STEVEN M. ALTIG, ESQ.                           PAUL RIDDLE
 6        Nevada State Bar No. 6879                       Federal Public Defender
          MARCUS KENT KOZAL                               411 E. Bonneville Avenue
 7        Nevada State Bar No. 5039                       Las Vegas, Nevada 89101
          601 South Seventh Street                        Attorney for Calvin Belloso
 8
          Las Vegas, Nevada 89101
 9        Attorney for Elmer Rodriguez

10
11
     By    /s/Linda J. Mott
12        NICHOLAS A. TRUTANICH
          United States Attorney
13
          LINDA J. MOTT
14        Assistant United States Attorney
          501 Las Vegas Blvd. South, Suite 1100
15        Las Vegas, Nevada 89101
          Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
 1 Adras & Altig Attorneys at Law
   STEVEN M. ALTIG, ESQ.
 2 Nevada State Bar No. 6879
 3 MARCUS KENT KOZAL, ESQ.
   Nevada State Bar No. 5039
 4 601 South Seventh Street
   Las Vegas, Nevada 89101
 5 Phone: 702-385-7227
   Facsimile: 702-974-3677
 6
   Attorney for Defendant
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11 UNITED STATES OF AMERICA,       )
                                   )
12                      Plaintiff, )              Case No.: 2:18- cr-00279 - APG - GWF
                                   )
13
     vs.                           )               FINDINGS OF FACT, CONCLUSIONS
14                                 )               OF LAW AND ORDER
     ELMER EDUARDO RODRIGUEZ,      )
15                                 )
                        Defendant.)                      (Sixth Request)
16                                  )
17
                                       FINDINGS OF FACT
18
            Based on the pending Stipulation of counsel, and good cause appearing therefore,
19
     the Court finds that:
20
21          1.         That Defendants’ Counsel needs additional time to adequately prepare

22 for trial and discuss potential offers with the Defendants
23          2.         The parties agree to the continuance.
24
            3.         The Defendants are not incarcerated and do not object to the
25
     continuance.
26
            4.         The additional time requested herein is not sought for purposes of delay,
27
28 but merely to allow Counsel for the defendants sufficient time within which to review the
 1 file, and to complete investigation in order to effectively and thoroughly prepare and
 2 submit for filing appropriate pretrial motions.
 3
         5.           Denial of this request for continuance would deny Counsel for
 4
   Defendants sufficient time within which to be able to effectively and thoroughly research,
 5
   prepare and submit for filing appropriate pretrial motions and notices of defense, taking
 6
 7 into account the exercise of due diligence.
 8         6.         Additionally, denial of this request for continuance could result in a
 9 miscarriage of justice.
10
           7.         This is the sixth request to continue pretrial motion dates filed herein.
11
           For all of the above stated reasons, the ends of justice would be best served by a
12
     continuance of the motion and trial dates.
13
14                                 CONCLUSIONS OF LAW

15         1.         Denial of this request for continuance would deny the parties herein time

16 and the opportunity within which to effectively, thoroughly research, prepare and submit
17
     for filing appropriate pretrial motions and notices of defense, taking into account the
18
     exercise of due diligence.
19
           2.         Additionally, denial of this request for continuance would result in a
20
21 miscarriage of justice.
22                                           ORDER

23         IT IS THEREFORE ORDERED that the parties herein shall have to and including
24
     February 26, 2020, by the hour of 4:00 p.m., within which to file any and all pretrial
25
     motions and notice of defense.
26
           IT IS FURTHER ORDERED that the parties shall have to and including March 19,
27
28 2020, by the hour of 4:00 p.m., within which to file any and all responsive pleadings.
 1         IT IS FURTHER ORDERED that the parties shall have to and including March 26,
 2
     2020, by the hour of 4:00 p.m., within which to file any and all replies to dispositive
 3
     motions.
 4
          Dated:
           DATED February
                   this   12, 2020. day of                         , 20   .
 5
 6
 7
 8                                            UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
